UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1133


CYRIL M. LOGAR; R. STEPHEN SEARS,

                Plaintiffs – Appellants,

          v.

WEST VIRGINIA UNIVERSITY BOARD OF GOVERNORS, including
members from 2008 through the present, a West Virginia
state board; MARY ROBERTA BRANDT, individually and as
former Vice President for Legal Affairs and General Counsel
at West Virginia University and adjunct professor of law;
BEVERLY D. KERR, individually and as Deputy General Counsel
for  West   Virginia  University;  MAJORIE   A.  MCDIARMID,
individually and as Steptoe and Johnson Professor of Law
and Technology and Academic Integrity Officer for West
Virginia University; MICHAEL S. GARRISON, individually and
as former President of West Virginia University; C. PETER
MCGRATH, individually and as former interim President of
West Virginia University; JAMES P. CLEMENTS, individually
and as current President of West Virginia University; E.
JANE MARTIN, individually and as former Provost of West
Virginia University,

                Defendants – Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.   Frederick P. Stamp,
Jr., Senior District Judge. (1:10-cv-00201-FPS)


Submitted:   August 30, 2012                 Decided:   September 7, 2012


Before DAVIS, WYNN, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Thomas A. Clare, P.C., KIRKLAND & ELLIS LLP, Washington, D.C.;
John H. Tinney, Jr., Wesley M. Jarrell, II, THE TINNEY LAW FIRM
PLLC, Charleston, West Virginia; Robert J. Ridge, Ryan P.
Stewart, THORP REED & ARMSTRONG, LLP, Pittsburgh, Pennsylvania,
for Appellants. Stephen M. LaCagnin, Wendy G. Adkins, Seth P.
Hayes, JACKSON KELLY PLLC, Morgantown, West Virginia; Debra H.
Scudiere, KAY CASTO & CHANEY PLLC, Morgantown, West Virginia;
Scott A. Curnutte, Elkins, West Virginia; Robert P. Fitzsimmons,
Robert J. Fitzsimmons, FITZSIMMONS LAW OFFICES, Wheeling, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             The Appellants, Drs. Cyril M. Logar and R. Stephen

Spears,   appeal      the   district     court’s       orders    granting      summary

judgment in favor of the Appellees on the Appellants’ 42 U.S.C.

§ 1983 (2006) claims, and denying reconsideration and leave to

amend the complaint.        For the reasons that follow, we affirm.

             The    Appellants     first       argue   that   the     district    court

erred   in   converting      the      Appellees’       motions   to    dismiss     into

summary judgment motions because the Appellants had not had a

reasonable        opportunity    to    conduct     discovery.          We    review   a

district court’s conversion of a motion to dismiss to a summary

judgment motion for abuse of discretion.                  See Laughlin v. Metro.

Wash. Airports Auth., 149 F.3d 253, 261 (4th Cir. 1998).                          Under

Fed. R. Civ. P. 12(d), if a district court considers matters

outside of the pleadings in ruling on a motion to dismiss under

Fed. R. Civ. P. 12(b)(6), “the motion must be treated as one for

summary judgment under Rule 56.”                 Moreover, “[a]ll parties must

be given a reasonable opportunity to present all the material

that is pertinent to the motion.”               Fed. R. Civ. P. 12(d).

             We    have   held   that    “the     term   reasonable         opportunity

requires that all parties be given some indication by the court

that it is treating the 12(b)(6) motion as a motion for summary

judgment, with the consequent right in the opposing party to

file counter affidavits or pursue reasonable discovery.”                         Gay v.

                                           3
Wall,    761    F.2d    175,   177    (4th     Cir.   1985)    (internal      quotation

marks and citations omitted).                Here, the district court provided

notice to the parties of its intention to convert the motions,

and allowed the parties an opportunity to submit any additional

information      regarding      the    statute      of    limitations     issue.       We

conclude, therefore, that the district court did not abuse its

discretion       in     converting      the       motions     to   summary     judgment

motions.

               The    Appellants     next     argue    that    the   court    erred    in

granting summary judgment in favor of the Appellees and denying

reconsideration.            Specifically, the Appellants take issue with

the court’s application of the legal standards with respect to

determining          that   their     claims       were     time-barred      under    the

applicable statute of limitations.                  We review de novo a district

court’s    order       granting     summary       judgment.        Providence    Square

Assocs., L.L.C. v. G.D.F., Inc., 211 F.3d 846, 850 (4th Cir.

2000).     Summary judgment should be granted “if the movant shows

that there is no genuine issue as to any material fact and that

the movant is entitled to judgment as a matter of law.”                         Fed. R.

Civ. P. 56(a).          “[T]here is no issue for trial unless there is

sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.                      If the evidence is merely

colorable, or is not significantly probative, summary judgment”



                                              4
is   proper.      Anderson   v.     Liberty      Lobby,     Inc.,   477    U.S.   242,

249-50 (1986) (citations omitted).

              Moreover, we review the denial of a Fed. R. Civ. P.

59(e)    motion    “under     the     deferential          abuse    of    discretion

standard.”      Robinson v. Wix Filtration Corp., 599 F.3d 403, 407

(4th Cir. 2010).       To merit relief under Rule 59(e), a movant has

to demonstrate (1) an intervening change in controlling law;

(2) new evidence not available at trial; or (3) that there has

been a clear error of law or a manifest injustice.                         Pac. Ins.

Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir.

1998).

              To determine the applicable statute of limitations for

a    § 1983   claim,   a   court    must       look   to   the   state    statute    of

limitations for personal injury torts.                     Wallace v. Kato, 549

U.S. 384, 387 (2007).         In this case, the West Virginia statute

of limitations for a personal injury action is two years.                           See

W. Va. Code § 55-2-12 (2009).              “[T]he accrual date of a § 1983

action[, however,] is a question of federal law that is not

resolved by reference to state law.”                  Wallace, 549 U.S. at 388.

We have carefully considered the relevant legal authorities and

conclude that the district court did not err in determining when

the Appellants’ claims accrued.                We also conclude that the court

did not abuse its discretion in denying the Appellants’ motion

for reconsideration.

                                           5
               Finally, the Appellants argue that the district court

abused its discretion in denying their post-judgment motion for

leave to amend the complaint to add new claims.                                We review a

district court’s denial of leave to file an amended complaint

for abuse of discretion.           See Laber v. Harvey, 438 F.3d 404, 428

(4th    Cir.    2006)   (en   banc).          Once      a    defendant        has    filed   a

responsive      pleading,     a   plaintiff       has       only    a    limited     time    to

amend his complaint as a matter of course; after that, he may

amend his complaint only with leave of the court.                              See Fed. R.

Civ. P. 15(a)(1), (2).            The Rules provide that leave should be

freely    given    when     justice     so       requires.           Fed.     R.    Civ.     P.

15(a)(2).       This is so because of “the federal policy in favor of

resolving cases on their merits instead of disposing of them on

technicalities.”        Laber, 438 F.3d at 426 (citation omitted).

               Therefore, we have “interpreted Rule 15(a) to provide

that leave to amend a pleading should be denied only when the

amendment would be prejudicial to the opposing party, there has

been bad faith on the part of the moving party, or the amendment

would    have    been   futile.”        Id.      (internal         quotation       marks    and

citation omitted).          Moreover, “a post-judgment motion to amend

is evaluated under the same legal standard as a similar motion

filed    before    judgment       was   entered.”             Id.       at   427    (citation

omitted).       In addition, while a district court must vacate its

judgment pursuant to Rule 59(e) or Fed. R. Civ. P. 60(b) prior

                                             6
to   granting    a   post-judgment       motion       for     leave    to    amend   a

complaint, “[a] conclusion that the district court abused its

discretion in denying a motion to amend . . . is sufficient

grounds on which to reverse the district court’s denial of a

Rule 59(e) motion.”       Id. at 427-28 (citations omitted).                      Here,

however, we have thoroughly reviewed the record and the relevant

legal   authorities     and        conclude    that     the       district    court’s

decision to deny leave to amend the complaint was not an abuse

of discretion.

           Accordingly,       we    affirm    the   district       court’s    orders.

We   dispense   with   oral    argument       because       the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                         7